 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
     TANYA FAISON and SONIA LEWIS,                          Case No. 2:19-cv-00182-TLN-KJN
11
                            Plaintiffs,                     ORDER GRANTING LEAVE TO
12                                                          SUPPLEMENT RECORD IN PENDING
           vs.                                              PRELIMINARY INJUNCTION MOTION
13                                                          (ECF No. 9)
     SCOTT R. JONES, individually and as
14   Sheriff of Sacramento County,
15                          Defendant.                      Judge: Hon. Troy L. Nunley
16                                                          Hearing Date: None

17

18

19
20

21

22

23

24

25

26
27

28

                                                                                                         Page 1
     2:19-cv-00182-TLN-KJN Order Granting Leave to Supplement Record in Pending Preliminary Injunction Motion
                                                                                                        502345.1
 1          The Court has reviewed Plaintiffs’ Motion for Leave to Supplement Record (ECF No.
 2   29.) Having received no opposition thereto and finding good cause therefore, the Motion is
 3   GRANTED.
 4          Plaintiffs are granted leave to supplement the record in support of their pending
 5   motion for issuance of a preliminary injunction (ECF No. 9) to include as part of the record
 6   the portions of the initial and amended interrogatory responses of Defendant Jones attached
 7   as Exhibits A and B to the declaration of counsel filed at ECF No. 29-1. Plaintiffs are
 8   ordered to re-file counsel’s declaration and exhibits on the docket as a Supplement to Motion
 9   for Preliminary Injunction.
10          IT IS SO ORDERED.
11   Dated: December 2, 2019
12

13

14
                                           Troy L. Nunley
15                                         United States District Judge
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                                                                          Page 2
      2:19-cv-00182-TLN-KJN Order Granting Leave to Supplement Record in Pending Preliminary Injunction Motion
                                                                                                         502345.1
                                            PROOF OF SERVICE
 1                                            [FRCivP 5(b)]
 2          I, Tamora Horen, state: My business address is 311 California Street, 10th Floor, San
     Francisco, CA 94104. I am employed in the City and County of San Francisco where this
 3   service occurs or mailing occurred.
 4           I hereby certify that on December 2, 2019 I electronically filed with the United States
     District Court, Eastern District of California by using the CM/ECF system the following
 5   document:
 6    PROPOSED ORDER GRANTING LEAVE TO SUPPLEMENT THE RECORD ON
                THE MOTION FOR PRELIMINARY INJUNCTION
 7
             I certify that the following parties or their counsel of record are registered as ECF
 8   Filers and that they will be served by the CM/ECF system:
 9   NAMES AND ADDRESSES OF PARTIES SERVED:
10   COUNSEL for SCOTT JONES
     Daniel K. Spradlin
11   James H. Eggart
     Woodruff, Spradlin & Smart
12   555 Anton Boulevard, Ste. 1200
     Costa Mesa, CA 92626
13   Tel: (714) 558-7000
     Fax: (714) 835-7787
14   dspradin@wss-law.com
     jeggart@wss-law.com
15

16          I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct and that this declaration was executed this date at San
17   Francisco, California.
18   Dated: December 2, 2019
19
                                                          Tamora Horen

20

21

22

23

24

25

26
27

28

                                                                                                          Page 3
      2:19-cv-00182-TLN-KJN Order Granting Leave to Supplement Record in Pending Preliminary Injunction Motion
                                                                                                         502345.1
